Title: To George Washington from William Heath, 25 January 1783
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Roxbury January 25th 1783
                        
                        I was the last week honored with yours of the 3rd instant, and this day with that of the 15th.
                        I am glad to hear Congress have been pleased to promote Colonels Greaton, Dayton, and Putnam. Brigadier
                            General Greaton arrived here this evening.
                        Should the British Kings Speech, or any other European intelligence of consequence be received in this
                            Quarter, your Excellency may depend on the earliest communication of it in my power.
                        I will write General Glover, on the subject mentioned in the postscript of your Excellencys last letter.
                        The Ship Fortune, Capt. Billings, arrived at Boston this day, in nine weeks from Holland (a long passage) she
                            has brought a Vallueable Cargo of dry goods, but no very material news, a large Packet from Mr Adams, addressed to our
                            minister of foreign affairs, was brought by Capt. Billings, and is forwarded by express to Philadelphia, probably it
                            contains the treaty of Amity and commerce, between the United States of America, and Holland, there is a report in Town to
                            day, that a skirmish has happened in Ireland, between the Volunteers and Kings Troops, in which a great number of the
                            latter were killed, this news it is said was containd in a letter found on board a prize Brig. lately taken,but whether it
                            deserves any credit, or not, I cannot pretend to say, we have also a report that the Count de Estaing is daily expected in
                            the West Indies with a Fleet of Forty eight Sail of the Line, where with other Squadrons which are to Join him, he will
                            have a very formidable Fleet, The British at present have a great naval Superiority in that Quarter. I have the honor to
                            be with the greatest respect your Excellency’s most Obedient Servant
                        
                            W. Heath
                        
                    